 Case 1:18-cr-00767-VM Document 178 Filed 11/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                             11/19/2020
                                                          11/19/2020
                                     X
UNITED STATES OF AMERICA,            :        18 CR 767 (VM)
                                     :
          -against-                  :
                                     :           ORDER
DAMIR PEJCINOVIC,                    :
                                     :
                    Defendant.       :
                                     X
VICTOR MARRERO, U.S.D.J.:
     It is hereby ordered that the sentencing of the above-

named defendant shall be scheduled for Tuesday, March 9, 2021

at 12:00 P.M.

SO ORDERED:
Dated: New York, New York
       19 November 2020
